DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hovi et al. (2014/0216856) in view of Kocher (2004/01734415).
Hovi et al. disclose a method of operating an elevator system comprising: receiving input regarding a maintenance action at an access control module (paragraph 7), the input including a first predetermined maintenance position, the first predetermined maintenance position being a position of the elevator car within an elevator shaft relative to a landing (paragraphs 9-10); conveying an elevator car to the first predetermined maintenance position (paragraphs 11-12); disabling an access prevention device of a landing door lock (paragraph 12); and opening a landing door at the landing to enable access to the elevator car positioned at the first predetermined maintenance position (paragraphs 12-16).

Hovi et al. disclose the method, wherein the first predetermined maintenance position is a position of the elevator car relative to the landing that enables access to a first part of the elevator car when the landing door is opened (paragraphs 9 and 21-22).
	Hovi et al. disclose the method, wherein the first part of the elevator car is an elevator car lintel (top) (paragraph 22).
Hovi et al. disclose the method, wherein the first predetermined maintenance position is a position that defines a first gap between an elevator car lintel top and a landing door top (paragraph 22).
Hovi et al. disclose the method, wherein the first gap is about 300 mm (or any designated distance – paragraph 10).
Hovi et al. disclose the method, where the input further includes a second predetermined maintenance position, the second predetermined maintenance position being a position of the elevator car within the elevator shaft relative to the landing that is different from the first predetermined maintenance position (paragraphs 22-24).
Hovi et al. disclose the method, wherein the second predetermined maintenance position is a position of the elevator car relative to the landing that enables access to a second part of the elevator car that is different from the first part when the landing door is opened (paragraph 22 – lower part).

Hovi et al. disclose the method, wherein the second part of the elevator car is an elevator car sill (paragraph 22 – lower part).
Hovi et al. disclose the method wherein the second predetermined maintenance position is a position that defines a second gap between an elevator car sill bottom and a landing door bottom (paragraphs 22-24 – the position can be at the top or bottom/lower position).
Hovi et al. disclose the method, wherein the second gap is about 100 mm (or at any designated distance – paragraph 10).
Hovi et al. disclose the method, further comprising moving the elevator car relative to the first predetermined maintenance position based on input received at the access control module (paragraphs 9-10).
Hovi et al. disclose the method, wherein the movement of the elevator car relative to the first predetermined maintenance position is constrained to a predetermined maximum range (paragraphs 10-12 and 16).
Hovi et al. disclose the method, further comprising: closing the landing door; and
 activating the access prevention device of the landing door lock (paragraphs 10, 18, and 25 – wherein maintenance can be accomplished with doors closed).
	Hovi et al. disclose the method, wherein the landing is a landing within a building that is second from the highest landing within the elevator shaft (paragraph 9 – wherein the service tech can select any landing).
	Hovi et al. are discussed above.  Hovi et al. do not disclose an access prevention device that prevents unlocking of the landing door via a key.

	It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the teachings of Kocher with Hovi et al., because the teachings provide the ability to block key access to the elevator system, wherein unauthorized users are prevented from accessing the locking and unlocking of the landing doors.

Response to Arguments
Applicant’s arguments, see reply, filed 11/20/2020, with respect to the rejection(s) of claim(s) 1-15 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hovi et al. and Kocher.  Hovi et al. do not teach the amended language as discussed above.  However, the amended language is met by Kocher as discussed above.  Therefore, the claims remain rejected based on Hovi et al. in view of Kocher.  In combination, the applied prior art .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063.  The examiner can normally be reached on M-F 6:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






MTF2/3/2021
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837